Per Curiam. This claim, arising out of the death of a policeman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act”, [hereafter, "the Act”] Ch. 48, Sec. 281, et. seq., Ill.Rev.Stat., 1971. The court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full court on July 11, 1973, the court finds as follows: 1. That the claimant, Frances R. O’Neill, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits. 2. That the decedent, Edward O’Neill, was a policeman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Sec. 2(c) of the Act, on November 1, 1972. 3. That on said date Lieutenant O’Neill was on duty in the airport terminal at Midway Airport at approximately 9:15 p.m. and was the senior commanding officer in charge of the airport traffic security for the arrival of Senator George McGovern. Lt. O’Neill’s commander, Captain Edward J. Barry, Traffic Area 3, received a call that George McGovern was to arrive in advance of his scheduled time. He notified Lt. O’Neill to rush to the airport and take charge of and complete the required traffic control procedures. Lt. O’Neill left Traffic Area 3 headquarters at 3900 S. California "with sirens sounding”. Approximately fifteen minutes after his arrival at the terminal, Lt. O’Neill was stricken and collapsed. Lt. O’Neill died at the airport terminal on November 1, 1972, the death certificate reciting the cause of death as "acute myocardial infarction”. 4. That Lt. O’Neill died in the line of duty as defined in Sec. 2(c) of the Act. 5. That the proof submitted in support of this claim satisfied all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $10,000.00 (Ten Thousand Dollars) be awarded to Frances R. O’Neill as wife and designated beneficiary of the deceased police officer, Edward O’Neill.